Name: Commission Regulation (EEC) No 2803/85 of 7 October 1985 repealing Regulation (EEC) No 2374/85 re-establishing the customs duties on camphor (natural refined and synthetic) falling within subheading 29.13 B I B), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania
 Date Published: nan

 8 . 10 . 85 Official Journal of the European Communities No L 265/21 COMMISSION REGULATION (EEC) No 2803/85 of 7 October 1985 repealing Regulation (EEC) No 2374/85 re-establishing the levying of the customs duties on camphor (natural refined and synthetic) falling within subheading 29.13 B I b), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 2332/85 (2) re-established, as from 18 August 1985, the levying of customs duties on camphor (natural refined and synthetic), falling within subheading 29.13 B I b), originating in China, to which the preferential tariff arran ­ gements set out in Regulation (EEC) No 3562/84 apply ; Whereas, however, Commission Regulation (EEC) No 2374/85 (3) concerning the same product was published by error with effect from 25 August 1985, and therefore it is desirable to repeal that Regulation with effect from 25 August 1985, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2374/85 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 25 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1985. For the Commission COCKFIELD Vice-President 0 OJ No L 338 , 27. 12. 1984, p . 1 . 0 OJ No L 218 , 15. 8 . 1985, p . 27. 0 OJ No L 224, 22. 8 . 1985, p . 21 .